Luke, J.
The only question raised by the record in this case is whether or not the evidence supports the verdict finding Utah *587Woodard guilty of possessing intoxicating liquor. It appears from the record that certain officers went to a negro resort in Dublin, Laurens county, Ga., on the night of November 14, 1931, and found there the defendant and several negroes. H. I. Eoberson testified in part as follows: “I told him [defendant] to stop, and he run back to the sink and picked up a pitcher and poured out some whisky. . . There was about a half pint of whisky in it when I got there. He turned the water on in the sink. . . The defendant run to the sink and turned it over, and turned water on it. It smelt strong with whisky. . . I don’t think the defendant had anything in his hands at that time, nor any time while we were in there. . . I will swear that there was some whisky in that pitcher that the defendant turned over. I don’t know who it belonged to. I think Cecil Keen paid the license to operate the place. . . The reputation of that place was bad for handling whisky. . . The defendant . . run around to the back ahead of me. I told him to stop, but he refused to stop. He got faster.”
The defendant stated to the jury that he went in Cecil Keen’s place to get a steak, and had started to get a glass of water when Mr. Eoberson came in; that he didn’t have any whisky—never had any in his hands, and did not know “whose whisky it was;” and that he was not guilty.
There was other evidence in the case, but we do not deem it necessary to state it. We are satisfied that the evidence supports the verdict.

Judgment affirmed.


Broyles, G. J., and Hooper, J., concur.